Title: To James Madison from William Savage, 20 July 1802 (Abstract)
From: Savage, William
To: Madison, James


20 July 1802, Kingston, Jamaica. States that he last wrote on 9 June, since which he has received JM’s letter of 29 Apr. “I am sorry to find my services here are not entitled to any Compensation, I will hope was the question to come before Congress they would acquiess in my Wishes.” Encloses his account up to 30 June, amounting to £366 13s. 5d. “I am well aware of the rigid economy that may be necessary in the Goverment but at the same time I cannot refrain from expectations when the question is properly laid before the nation in their Legislative Capacity.”
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 1 p.; docketed by Brent as received 24 Sept. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

